UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                               No. 09-1557


MARIANO OSPINA,

                   Plaintiff – Appellant,

             v.

INDYMAC BANK,

                   Defendant – Appellee,

             and

WARREN L. TADLOCK,

                   Trustee - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Graham C. Mullen,
Senior District Judge. (3:06-cv-00473-GCM; 3:06-bk-31068)


Submitted:    October 20, 2009               Decided:   October 23, 2009


Before TRAXLER, Chief Judge,         NIEMEYER,    Circuit   Judge,   and
HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mariano Ospina, Appellant Pro Se. Kimberly Ann Sheek, SHAPIRO &
INGLE LLP, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Mariano       Ospina    appeals     from        the   district      court’s

orders denying as moot his motion for an injunction and denying

his   motion     to     reverse,   strike,     and    vacate      and    enforce      the

statutory       stay.      We    have   reviewed      the    record     and    find   no

reversible error.          Accordingly, we affirm the district court’s

orders.     We dispense with oral argument because the facts and

legal    contentions       are   adequately     presented         in   the    materials

before    the    court    and    argument     would    not    aid      the   decisional

process.

                                                                               AFFIRMED




                                          2